UNITED STATES DISTRICT COURT
FOR THE DISTRIC'I` OF COLUMBIA F I L E D

DEC 2 7 2010
UN!TED STATES OF AMERICA, ) cl k U
Plain¢iff, ) cutir'zé rdrsin[§i§:iri§&¢g:a'r';'§'¢'i'rliiia
)
v. )
) Criminal No. 09-00038-001 (JDB/AK)
KENNETH KPAKIMA, )
Defendant. )
)

Fe@sam/t/
CONSENT T0 MODIFY SU 

The Defendant,between June 2010 and the date he appeared before the undersigned on
fo/?ot§)‘}`r/z>)v
December 16, ZOIO,accumuIated nine (9) technical violations of his   and an
arrest for Unauthorized Use of a Vehicle, which is currently pending in D.C. Superior Court.
. _ . _ .. . P/?<>@/)W<>~

Prior to the violations, Mr. Kpakima was in compliance with the conditions of his super-nason
and attending a training program At the hearing before the undersigned, the Defendant
conceded the technical violations, The Probation Officer recommended that the Defendant be
sanctioned for the acknowledged technical violations to a six month placement in a Residential
Re-Entry/Sanction Center and the subsistence costs waived. Both the Defendant and the United
States, without objection, agreed that the recommendation of the Probation Oftice was an
appropriate sanction and that Mr. Kapkima be permitted to self surrender. Accordingly it is
recommended that the Defendant’s conditions of release be modified as follows: That the
Defendant be placed in a Residential Re-entry /Sanction Center for a period of six months and

the subsistence costs be waived.

DATED§¢¢,,,§,,, \;{ , 2010 6 z
1 /"\
ALA‘N loew /
UNITED s s MAGISTRATE JuDGE

Failure to file timely objections to the findings and recommendations set forth in this

report may waive your right of appeal from an order of the District Court adopting such findings
and recommendations. See Thomas v. Arn, 474 U.S. 140 (1985).
The Magistrate Judge having recommended that the conditions of Defendant’s s\,i-per=v-ised_ &0'39>70/`/
~i=elease~be modified and there being no objection thereto, lT IS ORDERED that the

recommendation of the Magistrate Judge is accepted.

DATED;~@-w 23 ,2010  M/`

UNITED@TATES DISTRICT COURT JUDGE